DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Prior Art Relied Upon
The following is a list of the prior art references relied upon in this action.
Patent/Citation
Patentee/Author
United States Patent Application Publication 2006/0272301
Morse et al.
European Patent Application Publication 2,196,250
Martinsteg et al.

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martinsteg et al.
Martinsteg et al. teach an aerosol distributor (reference item 16) for filter leakage detection in a gas filtration system (reference item 1).  The aerosol distributor is positioned in a gas stream upstream of the filter (reference item 9).  The aerosol distributor has a housing comprising a primary chamber (reference item 21) in fluid connection with two or more 
    PNG
    media_image1.png
    692
    528
    media_image1.png
    Greyscale
1 and 3) for admitting a test aerosol from an aerosol source (reference item 4) into the primary chamber.  The housing has passages for releasing the test aerosol from the primary chamber into each of the secondary chambers as seen in figure 3.  The secondary chambers are elongated (as seen in figure 3) and are each provided with a plurality of outlet holes (reference item 19) along their respective lengths for releasing the test aerosol from the secondary chambers into a gas stream surrounding the aerosol distributor.
With regard to claim 1 Martinsteg et al.'s inlet, the primary chamber, the passages, the secondary chambers, and the outlet holes have dimensions, and only the size of the outlet holes is specified (see paragraph 35).  However, it is clear from figure 3 the passages have a smaller diameter than the diameter of the primary chamber.  This means that the passages are restrictions that will cause the pressure in the primary chamber to be higher than the pressure in the secondary chamber.  Furthermore, the pressure in the primary chamber will be higher than the pressure of the test aerosol in the secondary chambers due to natural pressure losses as 
With regard to claim 6 Martinsteg et al. show the use of 4 secondary chambers.
With regard to claim 7 Martinsteg et al. show that the secondary chambers have distal ends that are closed.  
With regard to claim 8 Martinsteg et al. show a filter housing (reference item 5 or 5') with seals (reference item 10 or 10') that hold a filter (reference item 9), the aerosol distributor is upstream of the filter, and the aerosol distributor will release a test aerosol from an aerosol source (reference item 4) into the gas stream.
With regard to claim 9 Martinsteg et al. show a sampling probe (reference item 24) positioned in the gas stream downstream of the filter for sampling gas from the gas stream to be analyzed for the presence of test aerosol.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 2-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Martinsteg et al. as applied to claim 1 above.
With regard to claim 2 Martinsteg et al. teach that their aerosol distributor operates about 3500 Pa, or about 0.035 bar.  This is sufficiently close to the applicant's claimed range of 
With regard to claim 3 With regard to claim 4 Martinsteg et al. teach the diameter of each outlet hole is about 1.5 mm.  Similarly, the applicant shows, in their example, that the outlet holes can have a diameter of about 1.6 mm.  Furthermore, in the applicant's example the passages are provided with a diameter of about 4 mm.  Also, the general shape and size of the primary passage and secondary passages in Martinsteg et al. are consistent with those of the instant application.  Given that the passages in Martinsteg et al. must have some predetermined diameter it would take only ordinary skill in the art to size the passages to be about 4 mm so that a desired flow rates through the passages and the outlet holes is obtained.  See also MPEP § 2144.04: "Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device."
With regard to claims 4 and 5 Martinsteg et al. teach the diameter of each outlet hole is about 1.5 mm.  Similarly, the applicant shows, in their example, that the outlet holes can have a diameter of about 1.6 mm.  Martinsteg et al. do not specify the diameter of each passage.  Martinsteg et al. do not expressly mention how many outlet holes are on each secondary passage.  Martinsteg et al. do not mention the length of each of the secondary chambers.  Martinsteg et al. do not mention the total number of secondary passages.  Furthermore, the et al.'s aerosol distributor one would know the size of each passage, the length of each secondary chamber, the total number of secondary chambers, and the total number of outlet holes.  One of ordinary skill would then be able to calculate, using well-known geometric relationships, the area of each outlet hole, the total area of all outlet holes, the area of each passage, and the total area of all passages.  See, again, MPEP § 2144.04.
With regard to claim 10 Martinsteg et al. show the aerosol distributor located upstream of the filter by some unspecified distance.  One of ordinary skill would be able to select a desired distance from the filter so that (a) the aerosol targets a desired location on the filter or (b) the aerosol is evenly distributed within the gas stream prior to reaching the filter.  See MPEP § 2144.05: " [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)."  
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Martinsteg et al. in order to provide desired dimensions for the passages and outlet holes so that the aerosol is provided to the airstream at a desired rate for testing a filter.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Martinsteg et al. as applied to claim 1 above, and further in view of Morse et al.
et al. show, in a side view of the filter testing apparatus, a sampling probe (reference item 24) positioned immediately downstream of the filter.  Martinsteg et al. do not expressly mention how many sampling probes are located downstream.  However, in order to determine if there is a leak at any location on the filter there must be (a) multiple sampling probes and/or (b) movable sampling probes. A single, static sampling probe will not be able to capture leaking aerosol from a larger filter.  In view of the teachings of Martinsteg et al. one of ordinary skill would recognize that an even distribution of sampling proves, similar to the even distribution of the upstream aerosol distribution chambers, would allow the full surface of the filter to be monitored for leaks.  
Furthermore, Morse et al. teach a sample probe (reference item 142) adapted to scan the surface of a filter (reference item 104).  Morse et al. state that there can be at least one sample probe.  See paragraph 31.  Therefore, Morse et al. contemplates the use of two or more probes.  The sample probe can move in a plane that is parallel to the surface of the filter.  See at least paragraphs 33 through 39.  The sample probe can have multiple sample ports (reference item 204) where each port is coupled to a respective valve (reference item 802).  A controller is used to sequentially activate/deactivate each valve so that only one sample from one port is sent to an analyzer (reference item 752).
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Martinsteg et al. alone or in view of Morse et al. in order to provide an even distribution of sample probes and/or movable sampling probes for the predicable benefit of ensuring that the full surface of the filter can be monitored for leaks.
et al. show a sampling probe immediately downstream of the filter.  One of ordinary skill can choose a desired distance to place the probe so that it can successfully capture the leaking aerosol from the filter.  
Response to Arguments
The applicant's arguments have been fully considered but they are not persuasive.  The applicant argues that Martinsteg et al. do not teach restrictions for the passages.  However, as discussed above the fact that Martinsteg et al.'s passages have a smaller diameter than the primary chamber's diameter means that the pressure in the primary chamber will be higher than the secondary chambers.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system go to https://ppair-my.uspto.gov/pair/PrivatePair. Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are questions on accessing Private PAIR.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856